I concur in the foregoing dissent of Mr. Justice Angstman. It is not the function of courts to make contracts for parties but to merely construe contracts as made. Union Central Life Ins. Co. v. Jensen, 74 Mont. 70, 237 P. 518; Nielson v. Hendrickson,63 Mont. 518, 210 P. 905; Sullivan v. Metropolitan Life Ins. Co.,96 Mont. 254, 270, 29 P.2d 1046, and cases *Page 414 
cited. Section 7530, Revised Codes, provides: "When a contract is reduced to writing, the intention of the parties is to be ascertained from the writing alone, if possible; subject, however, to the other provisions of this chapter." Contracting parties may insert any provisions in their agreement that they choose so long as no matter is inserted that conflicts with an express statute or some question of public policy.
Rehearing denied May 16, 1946.